--------------------------------------------------------------------------------



Exhibit 10.1




PAB BANKSHARES, INC.


FOURTH AMENDED AND RESTATED
DIVIDEND REINVESTMENT
AND COMMON STOCK PURCHASE PLAN




1.           Establishment of Plan.  PAB Bankshares, Inc. (the "Company") hereby
adopts this Dividend Reinvestment and Common Stock Purchase Plan (the "Plan") to
be effective January 1, 1994, or as soon thereafter as the Company can
reasonably complete registration under federal and state securities laws of
shares of its common stock, no par value (the "Common Stock"), for offer and
sale under the Plan.


2.           Purpose.  The purpose of the Plan is to provide the holders of the
Common Stock with a simple and convenient means of (i) automatically reinvesting
cash dividends and (ii) making additional voluntary cash payments to purchase
shares of Common Stock.


3.           Eligibility and Participation.  Any holder of Common Stock (a
"Shareholder") may participate in the Plan by completing and returning to the
Company’s transfer agent an authorization card or form in a format approved from
time to time by the Company (the "Authorization Card").  A broker or nominee
that is a record owner of Common Stock may participate in the Plan on behalf of
one or more beneficial owners of Common Stock in accordance with the rules and
regulations established by the Company.  Within 30 days following the receipt of
the Authorization Card by the Company’s transfer agent, the Shareholder will
become a participant in the Plan (a "Participant").  Authorization Cards will be
available from the Company and the Company’s transfer agent.  A Shareholder will
not be charged any fee to become a Participant.  A Shareholder is eligible to
participate in the Plan with respect to all or any portion of the shares of
Common Stock registered in his or her name, as specified on the Authorization
Card by each Participant.  If a Participant withdraws from the Plan pursuant to
the provisions hereof, such Shareholder may rejoin the Plan by again completing
and returning an Authorization Card to the Company’s transfer agent, thereafter
becoming a Participant once again within 30 days following the receipt of the
Authorization Card by the Company’s transfer agent.


4.           Restrictions on Participation.  Anything herein to the contrary
notwithstanding, participation in the Plan is subject to compliance with the
securities laws of the various states in which Shareholders and Participants
reside. The Company may refuse to enroll in the Plan, or may require immediate
withdrawal from the Plan of, any Shareholders or Participants residing in states
where the securities laws now or hereafter prohibit the operation of the Plan,
require registration procedures which the Company deems overly burdensome or
contain no exemption from such registration requirements.


5.           The Administrator.  All purchases under the Plan will be made on
behalf of the Participants by Registrar and Transfer Co. (the
"Administrator").  The Administrator hereby agrees to receive and hold funds and
shares of Common Stock in the Plan and to administer the Plan.  The
Administrator will establish an individual account for each Participant (the
"Participant's Account") which will reflect the number of shares of Common Stock
in said account, including fractions computed to three decimal places, and cash
to be invested.  The Administrator shall arrange for the custody of stock
certificates, maintain ongoing records, send statements of accounts to
Participants as hereinafter specified and perform other administrative duties
relating to the Plan. The Administrator, with the consent of the Company, will
have the power and authority to establish such procedures as the Administrator
deems necessary to administer the Plan.


6.           Stock Purchases.  Participants may purchase shares of Common Stock
pursuant to the Plan in one of two ways as of the next Investment Date (as
defined hereinafter).  First, the Administrator will automatically apply cash
dividends received, subsequent to the dividend record date (the "Record Date"),
on the shares of Common Stock (less any applicable withholding taxes) registered
under the Plan as specified on the Authorization Card by each Participant
towards the purchase of full and fractional shares of Common Stock.  Second,
commencing January 1, 1995, the Administrator will apply all voluntary cash
payments, as more particularly described below, made by Participants towards the
purchase of full and fractional shares of Common Stock, but only if dividends
are being automatically reinvested.

 
1

--------------------------------------------------------------------------------

 

Exhibit 10.1


Dividends on all shares purchased for a Participant's Account under the Plan,
whether through dividend reinvestment or voluntary cash payments, will be
automatically reinvested in additional shares of Common Stock as of the next
Investment Date (as defined hereinafter).


Shareholders may request to receive their dividends in cash at any time by
giving the Administrator written notice.  Such request will be effective
immediately if the Administrator receives notice at least five business days
prior to the Record Date; otherwise such notice will be effective for the next
Record Date.


(a)           Investment Date.  Purchases will be made on the fifteenth day of
each month (the “Investment Date”); provided, however, that if the fifteenth day
falls on a holiday or weekend, the Investment Date will be the first business
day after such date.  The shares of Common Stock so purchased shall be allocated
to each Participant's Account on the Investment Date.  All shares of Common
Stock so purchased may be purchased and held in the name of the Plan or the
Administrator.


(b)           Purchase of Authorized but Unissued Shares/Open Market
Purchases.  At the option of the Company, purchases of Common Stock will either
be made directly from the Company from authorized but unissued shares, in the
open market or a combination thereof. The Company will direct the Administrator
with respect to each Investment Date as to the extent to which Common Stock is
to be purchased directly from the Company or in the open market. The proceeds of
any purchase from authorized but unissued shares will be used by the Company for
general corporate purposes.


(c)           Number of Shares Purchased. The number of shares purchased for a
Participant's Account shall be equal to the number of shares, including
fractions computed to three decimal places, equal to (i) the amount of dividends
invested on an Investment Date (dividends less any applicable withholding taxes)
divided by the purchase price per share plus (ii) the amount of voluntary cash
payments invested on an Investment Date divided by the purchase price per share.


(d)           Purchase Price.  The purchase price for each share of Common Stock
(the "Purchase Price") will be equal to the weighted average price incurred to
purchase all shares acquired on the Investment Date.


(e)           Voluntary Cash Payments.  Participants who have submitted valid
Authorization Cards are eligible to make voluntary cash payments at any time
commencing January 1, 1995.  Voluntary cash payments shall be accompanied by
such authorization forms or cash payment forms as specified by the Company from
time to time.  Voluntary cash payments may be made by sending a personal check,
drawn from a U.S. Bank in U.S. Currency payable to Registrar and Transfer
Company.  Any voluntary cash payment by a Participant must not be less than $50
per payment; provided, however, all payments for each calendar year may not
exceed $6,000 in the aggregate.  Voluntary cash payments must be received by the
Administrator at least five business days, but no more than 30 days, before the
Investment Date in order to be used to allocate shares of Common Stock to a
Participant's Account on that Investment Date.  The Administrator shall remit
all payments received less than five business days before an Investment Date and
more than 30 days before the next Investment Date to the Participant.


Commencing June 1, 2007, a Participant may request to have voluntary cash
payments made automatically each month from a personal deposit
account.  Automatic deposit requests shall be accompanied by such authorization
forms as specified by the Company from time to time.  Any voluntary cash payment
by a Participant must not be less than $50 per payment, nor more than $500 per
payment; provided, however, all payments for each calendar year may not exceed
$6,000 in the aggregate.  The Company, or the Administrator, will withdraw the
voluntary cash payment amount from the Participant’s personal deposit account
five business days prior to the Investment Date.  A Participant may discontinue
the automatic deposits, or change the contribution amount of each automatic
deposit by submitting an authorization form as specified by the Company from
time to time.  Any such request shall become effective for the month in which
the request is made so long as the request is received and accepted by the
Company, or the Administrator, at least ten business days prior to the
Investment Date.


(f)           Miscellaneous Considerations.  No interest will be paid on any
dividends and voluntary cash payments for the period following their receipt and
prior to investment on an Investment Date.

 
2

--------------------------------------------------------------------------------

 

Exhibit 10.1


7.           Custody of Stock.  A Participant becomes the owner of the shares of
Common Stock purchased under the Plan and allocated to his or her Participant's
Account as of the Investment Date on which it is purchased.  Participation in
any rights offering will be based upon both the shares of Common Stock
registered in each Participant's name and the Plan shares (including fractional
interests) credited to each Participant's Account.  Any stock dividends or
shares issued pursuant to any stock split received by the Administrator with
respect to Common Stock held in a Participant's Account will be immediately
credited to such Participant's Account. The Administrator shall sell any stock
rights or warrants applicable to any shares of Common Stock held in a
Participant's Account and reinvest the proceeds in shares of Common Stock as of
the next Investment Date.  If such rights or warrants have no market value, the
Administrator may allow them to expire.


8.           Certificate Issuance.  Upon written request to the Administrator, a
stock certificate will be issued to a Participant for the number of full shares
of Common Stock in such Participant's Account (minimum issuance of 10 shares),
except that no certificate will be issued between the Record Date and the
Investment Date. Upon issuance of such certificate, a Participant shall have all
rights of ownership, and neither the Administrator nor the Company shall have
any responsibility with respect to such shares of Common Stock.


Automatic reinvestments of dividends will continue as long as there are any
shares of Common Stock registered in the name of a Participant or held for him
or her by the Administrator or until termination of enrollment in the
Plan.  Similarly, if a Participant acquires additional shares of Common Stock
registered in his or her name, dividends paid on the acquired shares of Common
Stock will automatically be reinvested until termination of enrollment in the
Plan.


9.           Voting Rights.  The Administrator will not vote the shares of
Common Stock held for a Participant's Account.  A Participant will have all
rights of a Shareholder as soon as there are shares of Common Stock (whole or
fractional) credited to such Participant's Account.  Whole and fractional shares
credited to a Participant's Account will be voted by such Participant. Proxy
materials will be forwarded to each Participant of record to be voted at his or
her discretion, and all other communications from the Company to its
Shareholders will be forwarded to each Participant of record.


10.           Expenses. The Company will bear the expense of administering the
Plan and having the Administrator purchase shares of Common Stock and hold them
until certificates are issued to the Participants, including transfer taxes and
costs of transferring the shares of Common Stock from the Plan to the
Participants.


11.           Reports to Participants. The Administrator will render a statement
of account to each Participant no later than 45 days after the close of each
Quarter.  Such statement will show the following information for the Quarter:


 
(a)
the total amount invested by the Administrator (dividends and voluntary cash
payments less any applicable tax withheld);

(b)           the shares of Common Stock allocated to a Participant's Account;
(c)           the cost per share of allocated Common Stock;
(d)           the number of shares of Common Stock for which certificates have
been issued; and
(e)           the beginning and ending balances in each Participant's Account.


12.           Withdrawal from Plan.  A Participant may withdraw from the Plan at
any time by giving written notice to the Administrator.  Upon withdrawal, the
Participant may elect in writing (a) to receive certificates representing the
full shares of Common Stock in the Participant's Account and cash in lieu of
fractional shares (except than no certificate will be issued between the Record
Date and the Investment Date), or (b) to receive cash for all of the full and
fractional shares of Common Stock in the Participant's Account.  If no written
election is made at the time the Administrator receives written notice of
withdrawal from the Participant, certificates will be issued for all full shares
of Common Stock in the Participant’s Account, and the Participant will receive
cash for any fractional shares.

 
3

--------------------------------------------------------------------------------

 

Exhibit 10.1


In the event a Participant elects to receive cash for the shares of Common Stock
in the Participant’s Account, the Administrator, as the Participant’s agent,
will promptly sell such shares of Common Stock and deliver to the Participant
the proceeds of such sale, less any termination charges, brokerage commissions
and any other costs of sale.  Any full and fractional interests in shares of
Common Stock may be aggregated and sold with those of other withdrawing
Participants.  The proceeds to each Participant, in such case, will be the
average sales price of all shares of Common Stock so aggregated and sold, less
his or her pro rata share of any brokerage commissions and other costs of
sale.  In all withdrawals, fractional interests held in the Participant's
Account and not otherwise aggregated and sold will be paid for in cash at a
price in proportion to the arithmetic average of the high and low sales prices
of the Common Stock on the date of withdrawal as reported on the Nasdaq Global
Market or other appropriate market, as determined by the Administrator, on which
the Common Stock is traded.


Notice of the death, liquidation or other termination of legal existence of a
Participant shall constitute notice of withdrawal from the Plan.  Settlement
will be made with such Participant's legal representative or successor in
interest, and neither the Administrator nor the Company shall be in any way
liable for settlements made with such persons.


13.           Amendment and Termination of the Plan.  The Company reserves the
right to amend or terminate the Plan at any time upon giving 30 days' written
notice to the Participants and the Administrator setting forth the effective
date of the amendment or termination.  The Company, with the consent of the
Administrator, may also terminate or amend the Plan immediately upon written
notice to the Participants in order to correct any non-compliance of the Plan
with any applicable law or to make administrative changes which are not
material.  No amendment or termination will affect any Participant's interest in
the Plan which has accrued prior to the date of the amendment or
termination.  In the event of the termination of the Plan, the Administrator
will make a distribution of the shares of Common Stock and cash as if each
Participant had withdrawn from the Plan electing not to sell his or her shares
of Common Stock as soon is practicable, but not later than 30 days after the
termination of the Plan.  Participants will incur no service charges or other
fees upon such termination.


14.           Risk of Stock Ownership.  Each Participant assumes all risks
inherent in the ownership of any shares of Common Stock purchased under the
Plan, whether or not the actual stock certificate has been issued to a
Participant. A Participant has no guarantee against a decline in the price or
value of the Common Stock, and the Company assumes no obligation for repurchase
of a Participant's Common Stock purchased under the Plan. A Participant has all
the rights of any holder of Common Stock with respect to the shares of Common
Stock issued to him or her under the Plan.


15.           Liability of the Company and the Administrator. Neither the
Company nor the Administrator shall be liable for any acts done or any omission
to act, including, without limitation, any claims of liability (a) with respect
to the prices at which Common Stock is purchased or valued for a Participant's
Account and the times which such purchases or valuations are made, (b) for any
fluctuation in the market value before or after the purchase or sale of Common
Stock, or (c) for continuation of a Participant's Account until receipt by the
Administrator of notice in writing of such Participant's death, liquidation or
other legal dissolution.


16.           Administration of the Plan.  The Plan will be administered and
coordinated by the Administrator, and all purchases will be made by the
Administrator in accordance with the terms hereof.  Any question of
interpretation arising under the Plan will be determined by the Company.


17.           Federal Income Taxes.  Neither the Company nor the Administrator
makes any representation as to the income or other tax consequences of
participation in the Plan. Nevertheless, it is the Company's understanding that
a Participant in the Plan who acquires shares purchased directly from the
Company with reinvested dividends will be treated as receiving a dividend in an
amount equal to the fair market value of the additional shares so acquired, and
a Participant in the Plan who acquires shares purchased in the open market with
reinvested dividends will be treated as receiving a cash distribution equal to
the sum of the purchase price and the pro rata brokerage fees, if any, paid by
the Company in connection with the purchase of such shares.  The federal income
tax basis of the Common Stock received by a Participant under the Plan that was
purchased from the Company will be the amount treated as a dividend.  The
federal income tax basis of the Common Stock received by a Participant under the
Plan that was purchased in an open-market transaction will be equal to the
purchase price thereof, plus the pro-rata brokerage fees, if any, paid by the
Company in connection therewith.  The holding period for shares of Common Stock
acquired under the Plan will begin on the date following the day on which the
shares are credited to the Participant’s Account, and a whole share resulting
from the acquisition of two or more fractional shares will have a split holding
period.  Upon the sale or exchange of Common Stock purchased pursuant to the
Plan, capital gain or loss treatment may be applicable.

 
4

--------------------------------------------------------------------------------

 

Exhibit 10.1


18.           Correspondence.  All correspondence and notices to the Company
shall be sent to:
PAB Bankshares, Inc.
3250 North Valdosta Road
Valdosta, Georgia 31602
Attention:  Denise G. McKenzie, Assistant Vice President and Corporate Secretary




All correspondence and notices to the Administrator shall be sent to:


Registrar and Transfer Co.
10 Commerce Drive
Cranford, New Jersey 07016-3572
Attention:  Dividend Reinvestment Department


All correspondence and notices to Participants shall be sent to the address
shown on each Participant's Authorization Card or such new address as a
Participant provides in writing to the Company.


Notice to the Company or the Administrator shall be effective when it is
actually received. Notice to a Participant is effective when mailed, postage
pre-paid, to the address indicated above.


19.           Miscellaneous.  Except as expressly provided herein, a Participant
shall have no right to sell, assign, encumber or otherwise dispose of his or her
rights in such Participant's Account.   A Participant shall have no right to
draw checks or drafts against such Participant’s Account or to instruct the
Administrator to perform any acts not expressly provided for herein.  This Plan
shall be governed by the laws of the State of Georgia except to the extent
superseded by federal law.
 
 
5

--------------------------------------------------------------------------------